KYTREL QUIVERS, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 194, 2009
Supreme Court of Delaware
Submitted: August 24, 2009
Decided: September 1, 2009

ORDER
RANDY J. HOLLAND, Justice.
This 1st day of September 2009, the Court has considered the notice to show cause issued to the appellant, Kytrel Quivers, on August 7, 2009, for his failure to file the opening brief and appendix that were due to be filed on or before July 27, 2009. Quivers has not responded to the notice to show cause and has not filed the opening brief and appendix. Quivers' failure to respond to the notice to show cause is deemed to be his dismissal of this appeal.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.